DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to an electromyography device using a circuit board with opposing first and second faces, classified in A61B5/389.
II. Claims 22-23, drawn to an EMG circuit utilizing a difference circuit, classified in H03F3/45.
III. Claims 24-25, drawn to a method of obtaining electromyography signals, classified in A61B5/7225.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention II does not require a main circuit board having opposing first and second faces; a plurality of first connectors of a first type provided on the first face; a plurality of input contacts provided on the second face; and an EMG circuit provided on the main circuit board and configured to: utilize the input contacts as inputs to obtain an EMG input signal; and process the EMG input signal to provide an EMG output signal that is based on, but different from, the EMG input signal; wherein for each of the input contacts, there is no conductive path .  The subcombination has separate utility such as a simple signal input and output processing system and can simply add or subtract any input reading or value to or from the input signal to create the output signal without creation of an offset value or filtering as required by invention II.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to perform a process of outputting a simple signal that differs by the input signal by simple addition or subtraction of any of the input reading or value to or from the input signal without requirement stacked circuit boards with snap connectors as required by invention III.
Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to the apparatus can be used to perform a process of outputting an EMG signal that has been introduced an offset voltage and filtered without requirement stacked circuit boards with snap connectors as required by invention III.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (see MPEP § 808.02).
This application contains claims directed to the following patentably distinct:
Species Subgroup 1:
A1. Non-Snap Connectors (claim 5) or 
B1. Snap Connectors (claims 6-15);
Species Subgroup 2:
A2. Same Profile (claim 11) or 
B2. Different Profile (claims 12-13);
Species Subgroup 3:
A3. Sibling Circuit Board (claims 10, 14, and 15);
B3. Sibling Protective Board (Claim 13).
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Timothy Bradley on 12/29/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-21 and species subgroups B1 (claims 6-15), B2 (claims 12-13), and A3 (claims 10, 14, and 15).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5, 11, 13, and 22-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7, line 4: “each first connector” should be changed to “each said first connector”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7, line 5: “a snap stud and a snap socket” should be changed to “the snap stud and the snap socket”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9, line 5: “sibling board” should be changed to “the sibling board”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10, line 6: “main circuit board” should be changed to “the main circuit board”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10, line 9: “main circuit board” should be changed to “the main circuit board”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15, line 2: “sibling circuit board” should be changed to “the sibling circuit board”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15, line 2: “pin receptacle” should be changed to “the pin receptacle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the plurality of EMG output signals" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted "the plurality of EMG output signals" as "the EMG output signal".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9, 10, 12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaminski (U.S. Pub. No. 2016/0317058).
Regarding claim 1, Kaminski discloses:
An electromyography (EMG) device (abstract), comprising: a main circuit board (base circuit board 50) having opposing first and second faces (At least figures 3A-3C, 6B-6C show wherein the base circuit board 50 has opposing first and second faces (52A and 52B)); a plurality of first connectors (connectors 84 and openings 71A-71B) of a first type provided on the first face (See figure 6B and paragraphs 0073-0076); a plurality of input contacts (electrode receptacles 56A-B, inlets 60A-B, and openings 66A-C, 68A-C, and 70A-C) provided on the second face (See figure 3C and paragraphs 0072-0076); and an EMG circuit (EMG circuit 10) provided on the main circuit board (see paragraphs 0069 and 0071) and configured to: utilize the input contacts as inputs to obtain an EMG input signal (paragraph 0053 discloses wherein the electrodes are used to generate the EMG signal and paragraphs 0072-0076 disclose wherein the openings, receptacles, and inlets are used to receive signals from the electrodes); and process the EMG input signal to provide an EMG output signal that is based on, but different from, the EMG input signal (at least paragraphs 0003, 0021, 0032, 0051, 0054, and 0058 disclose wherein the received EMG signal is processed and adjusted so as to output an EMG signal that is different from the original signal); wherein for each of the input contacts, there is no conductive path directly between the input contact and any of the first connectors (the disclosure does not detail wherein the openings, receptacles, and inlets are in a conductive path directly with the connectors).
Regarding claim 2, Kaminski discloses the EMG device of claim 1 and Kaminski further discloses:
paragraphs 0072-0076 disclose wherein the electrode receptacles 56A-B, inlets 60A-B, and openings 70A-C, and 71A-B are used for receiving connections and other components and are different than the connector 84 as shown in figure 6B).
Regarding claim 3, Kaminski discloses the EMG device of claim 2 and Kaminski further discloses:
wherein: the main circuit board comprises a plurality of corners areas (See figures 3B-3C); and at least one of the first connectors and second connectors are disposed in respective ones of the corner areas (Figures 3B-3C show wherein openings 71A-B are located in the corner area of the circuit board).
Regarding claim 4, Kaminski discloses the EMG device of claim 3 and Kaminski further discloses:
wherein said at least one of the first connectors and second connectors are at least partially disposed in a respective opening in its respective corner area (Figures 3B-C and 6C show wherein at least one of the connectors associated with openings 71A-B is disposed in the opening in the respective corner).
Regarding claim 6, Kaminski discloses the EMG device of claim 2 and Kaminski further discloses:
wherein the first connectors and second connectors are snap connectors (figure 6B-6C and paragraphs 0084-0086 disclose wherein the connectors 84 and 85 are mating male and female connectors for forming a mated or snapped in connection and paragraphs 0072-0073 disclose wherein the electrode attachments 56A-B are snap-in connections).

a sibling board (sibling circuit board 80) having a plurality of connectors (connectors 84 and 85 engaged into connector openings 82 and 83 of sibling board 80) configured to engage the first or second connectors of the main circuit board for mounting the sibling board to the main circuit board in a mounted configuration (see figures 6B-6C and paragraphs 0082-0085 which disclose wherein the sibling board 80 is mounted to the main circuit board 50); wherein the main circuit board and sibling board face each other and are substantially parallel to each other in the mounted configuration (see figures 6B-6C and paragraphs 0082-0085 which disclose wherein the sibling board 80 is mounted to the main circuit board 50 and wherein the boards are aligned in parallel).
Regarding claim 10, Kaminski discloses the EMG device of claim 9 and Kaminski further discloses:
wherein: the sibling board is a sibling circuit board and the connectors of the sibling circuit board are snap connectors (figure 6B-6C and paragraphs 0008,84-0086 disclose wherein the connectors 84 and 85 that engage the openings 82 and 83 of the sibling board are mating male and female connectors for forming a mated or snapped in connection); a first engagement between one of the sibling circuit board snap connectors and one of the first and second connectors shares a ground signal between the sibling circuit board and main circuit board (paragraph 0080 discloses wherein the sibling circuit board connects electrodes to the base circuit board and paragraphs 0084-0086 disclose wherein the connectors 84 and 85 that engage the openings 82 and 83 of the sibling board are mating male and female connectors for forming a mated or snapped in connections between the sibling and base or main circuit board and paragraphs 0027 and 0095 disclose wherein the third electrode of the sibling board is connected to a ground such that the connectors joining the main or base circuit board and the sibling circuit board share a ground); a second engagement between one of the sibling circuit board snap connectors and another of the first and second connectors shares a power supply voltage between the sibling circuit board and main circuit board (paragraph 0014, 0030, and 0090 disclose wherein the sibling circuit board contains an energy or power source for providing power to the main circuit board); and a third engagement between one of the sibling circuit board snap connectors and another of the first and second connectors provides the EMG output signal from the main circuit board to the sibling circuit board (paragraphs 0031-0032 and 0099 discloses wherein components of the sibling circuit board are in connection with the EMG output signal so as to allow the output signal to be further communicated).
Regarding claim 12, Kaminski discloses the EMG device of claim 9 and Kaminski further discloses:
wherein a profile and area of the sibling board differs from that of the main circuit board (See figures 9A-B and paragraph 0097).
Regarding claim 16, Kaminski discloses the EMG device of claim 1 and Kaminski further discloses:
wherein the EMG circuit is configured to provide a plurality of different EMG output signals that are each based on the EMG input signal (at least paragraphs 0003, 0005, 0018, 0021, 0023, and 0058 disclose wherein there at least first and second different EMG output signals from the received electrode EMG input signal).

wherein the plurality of different EMG output signals include: a first EMG output signal that is a filtered version of the EMG input signal and includes a voltage offset (paragraphs 0003, 0005, 0021, and 0023-0024 disclose wherein one of the EMG output signals is a filtered signal and includes the first voltage offset); a second EMG output signal that corresponds to the first EMG output signal after rectification and centering about a non-zero voltage and removal of the voltage offset (paragraphs 0053-0054 and 0056 discloses wherein the EMG signal is rectified and passed through an offset removal circuit, centered about a mon-zero voltage and passed through an offset removal circuit); and a third EMG output signal that is an envelope signal and corresponds to an envelope of the second EMG output signal (see paragraphs 0054 and 0058 wherein the system provides an envelope output signal of the EMG output signal).
Regarding claim 18, Kaminski discloses the EMG device of claim 1 and Kaminski further discloses:
wherein the EMG circuit comprises: a difference circuit that includes an operational amplifier configured to utilize two of the first connectors to obtain respective action potential voltages, and create the EMG input signal based on a difference between the two action potential voltages, wherein creation of the EMG input signal introduces a voltage offset, which is not already present in the action potential voltages, that centers the plurality of EMG output signals about a non-zero voltage (see abstract and paragraphs 0003, 0021, and 0051).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski in view of Rowlandson et al. (U.S. Pub. No. 2008/0312520).
 Regarding claim 7, Kaminski discloses the EMG device of claim 6 and Kaminski further discloses:
	wherein: the first and second connectors are arranged in pairs, with each pair sharing a respective central longitudinal axis (Figures 3B-C and paragraphs 0079 and 0101 disclose wherein the openings 66A-66C, 68A-C, 70A-C, and 71A-B are located on both the first side 52A and the second side 52B such that they form a pair, in addition to 54A-54B forming respective pairs with 56A-B, and wherein each of component of the pair shares a respective central longitudinal axis with the other component of the pair).
	Yet Kaminski does not disclose:
 	each first connector is one of a snap stud and a snap socket, and each second connector is the other of a snap stud and a snap socket.
	However, in the same field of systems for collecting EMG signals (paragraph 0057) Rowlandson discloses:
	each first connector is one of a snap stud and a snap socket, and each second connector is the other of a snap stud and a snap socket (Figure 3A and paragraph 0031 disclose wherein the connector package component 46 as part of the electrode assembly contains a first male or snap stud connector and the other side or component of the pair located on the same central longitudinal axis is a female or snap socket connector).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaminski to incorporate each first connector is one of a snap stud and a snap socket, and each second connector is the other of a 
Regarding claim 8, Kaminski and Rowlandson discloses the EMG device of claim 7 and Kaminski further discloses:
	wherein for each of the pairs, the first connector and second connector are connected to different nodes of the EMG circuit (paragraph 0026 discloses wherein the two separate electrode connections or pairs aligned along a major axis of the circuit board have separate connections within separate receptacles or nodes of the EMG circuit).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski in view of Rowlandson, as applied to claim 8, and further in view of Winward et al. (U.S. Pub. No. 2015/0155912).
Regarding claim 14, Kaminski in view of Rowlandson discloses the EMG device of claim 8 and Kaminski further discloses:
wherein: the sibling board is a sibling circuit board (see at least paragraphs 0010-0011); wherein a transfer of signal is provided between the main circuit board and the sibling circuit board through a pin connection between the two boards (see paragraphs 0017, 0029, and 0086 which disclose wherein the main circuit board and the sibling circuit board are electrically connected through pin connectors)
Yet Kaminski does not disclose:
the main circuit board comprises a pin receptacle that is disposed along an edge of the main circuit board and is separate from the plurality of first and second connectors; and the sibling circuit board comprises a pin that is received into the pin receptacle in the mounted 
However, in the same field of physiological circuitry systems, Winward discloses:
the main circuit board comprises a pin receptacle that is disposed along an edge of the main circuit board and is separate from the plurality of first and second connectors (Figure 7B shows wherein the main circuit board 734 contains a plurality of receptacles labeled 1-4 at the top edge of the circuit board and that are separate from the remaining receptacles); and the sibling circuit board comprises a pin that is received into the pin receptacle in the mounted configuration and provides for transfer of a signal between the main circuit board and sibling circuit board, the pin extending substantially parallel to the central longitudinal axes and being separate from the plurality of snap connectors of the sibling circuit board (Figure 7B shows wherein pins of the header member 736 are used to connect the sibling circuit 734 and the main circuit 734 through the respective pin receptacles at the top edge of the circuits 734 and paragraphs 0072-0073 disclose wherein the header member allows for electrical coupling (transfer of signal) between the two circuit boards).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate additional connectors such that the main circuit board comprises a pin receptacle that is disposed along an edge of the main circuit board and is separate from the plurality of first and second connectors; and the sibling circuit board comprises a pin that is received into the pin receptacle in the mounted configuration and provides for transfer of a signal between the main circuit board and sibling circuit board, the pin extending substantially parallel to the central longitudinal axes and 
Regarding claim 15, Kaminski in view of Rowlandson and Winward discloses the EMG device of claim 14 and Kaminski further discloses:
wherein the signal that is transferred between the main circuit board and sibling circuit board via the pin and pin receptacle is the EMG output signal (paragraph 0018 discloses wherein the sibling and base or main circuit board are electrically connected such that the electrical connection includes EMG output signal and paragraphs 0017, 0029, and 0086 disclose wherein the pin connection between the two boards creates or allows for the electrical connection).


Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaminski in view of Tran (U.S. Pub. No. 2019/0247650).
 Regarding claim 19, Kaminski discloses the EMG device of claim 18 yet Kaminski does not disclose:
wherein the EMG circuit comprises: a bandpass filter configured to receive the EMG input signal from the difference circuit and provide a filtered EMG signal as an output that excludes at least one of frequencies in the EMG input signal above a predefined upper threshold and frequencies in the EMG input signal below a predefined lower threshold
However, in the same field of EMG analysis devices, Tran discloses:
wherein the EMG circuit comprises: a bandpass filter configured to receive the EMG input signal from the difference circuit and provide a filtered EMG signal as an output that excludes at least one of frequencies in the EMG input signal above a predefined upper threshold paragraph 0062 discloses wherein the EMG signals are passed through a bandpass filter in which signals below 30 Hz and above 1000 Hz are excluded).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaminski to incorporate wherein the EMG circuit comprises: a bandpass filter configured to receive the EMG input signal from the difference circuit and provide a filtered EMG signal as an output that excludes at least one of frequencies in the EMG input signal above a predefined upper threshold and frequencies in the EMG input signal below a predefined lower threshold, as taught by Tran, in order to allow for only relevant signals to be analyzed so as to improve the accuracy of analyzed output result.
Regarding claim 20, Kaminski in view of Tran discloses the EMG device of claim 19 and Kaminski further discloses:
wherein the EMG circuit comprises: a rectification circuit configured to rectify the EMG input signal about the non-zero voltage to create a rectified EMG signal (see paragraphs 0003 and 0051); and an offset removal circuit configured to receive the rectified EMG signal and provide an adjusted EMG signal, in which the voltage offset is removed (see abstract, paragraphs 0003, 0021, and 0051).
Regarding claim 21, Kaminski in view of Tran discloses the EMG device of claim 20 and Kaminski further discloses:
	wherein the EMG circuit comprises: an output circuit connected to the offset removal circuit and configured to produce the EMG output signal as an EMG envelope signal that is based on the adjusted EMG signal (see paragraphs 0054 and 0058)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792